Mr. Chief Justice Del Toro
delivered the opinion of the court.
Santiago Rodríguez Esquino and his wife, Josefa Cubano, appeared before a notary and executed an instrument for the cancellation of a mortgage and acknowledged receipt from Carlos Reyes of the sum of fifteen hundred dollars as the deferred purchase price of a property bought by the debtor from the creditor. The makers of the instrument stated therein that the property “had been acquired by them during their marriage, or on March 14, 1928, they having contracted thé marriage prior to that date. ’ ’
The instrument was presented in the registry and the registrar recorded it, hut with the curable defect that it was not shown that Santiago Rodriguez was married to Josefa Cubano when he acquired the property. The present administrative appeal was taken from that decision of the registrar. No brief has been presented. There is no doubt that the *723record of the property in favor of the mortgagee does riot contain the name of the wife of Rodríguez Esquinó at the time of the acquisition. 'The defect was sought to he supplied by a statement of the party; but that is not sufficient. It was adequate for recording the instrument but, in our opiriiori, the registrar was right in deciding that the matter wTas riot fully proved by that statement. If, for example, the iriar-riage certificate had been exhibited, that would have been ample.
The decision appealed from must be affirmed.